             Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 1 of 7




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §

     DEBTOR’S MOTION PURSUANT TO RULE 9019 OF THE FEDERAL RULES OF
      BANKRUPTCY PROCEDURE FOR ORDER APPROVING COMPROMISE AND
    SETTLEMENT AGREEMENT AMONG DEBTOR, NEXSTAR MEDIA GROUP, INC.,
     NEXSTAR BROADCASTING, INC TURNING LEAF MASSAGE AND PEDICURE,
                  INC., AMY SOEKEN, AND KEVIN SOEKEN

     THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
     YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
     THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
     PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
     THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
     21 DAYS OF THE DATE THIS MOTION WAS SERVED ON YOU. YOUR RESPONSE
     MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
     FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
     FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
     REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
     PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
     THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession

(the “Debtor”), for its Motion Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure

for Order Approving Compromise and Settlement Agreement Among the Debtor, Nexstar Media

Group, Inc., and Nexstar Broadcasting, Inc., on the one hand, and Turning Leaf Message and




1
    The last four digits of Debtor’s federal tax identification number are (7805).


4812-6130-9123.1
          Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 2 of 7




Pedicure, Inc., Amy Soeken and Kevin Soeken, on the other hand (collectively, “Turning Leaf”)

(the “Motion”), respectfully represents as follows:

                                    JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The basis for the relief requested herein is section 1121(d) of title 11 of the United

States Code (the “Bankruptcy Code”).

                                      PROCEDURAL HISTORY

         4.        On December 3, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

         5.        Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtor remains in

possession of its property and is managing its business as a debtor in possession.

         6.        No trustee, examiner, or official committee has been appointed.

         7.        On April 4, 2020, the Court approved the Debtor’s sale of substantially all of its

assets to Mission Broadcasting, Inc. See Docket No. 235. The sale is subject to FCC approval,

and the Debtor originally anticipated that the sale would close by the end of June. However, three

petitions to deny approval of the sale were timely filed with the FCC. The Debtor believes that

these petitions will delay the FCC approval process by up to two months, or through the end of

August or September 2020.

                            SUMMARY OF THE RELIEF REQUESTED

        7.         Nexstar Media Group, Inc. and Nexstar Broadcasting, Inc. (collectively,

“Nexstar”), the Debtor, and Turning Leaf entered into the settlement agreement attached hereto as




                                                     2
4812-6130-9123.1
            Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 3 of 7




Exhibit B (the “Agreement”). 2 The settlement payment has been funded by Nexstar. While the

Debtor has no material obligations under the settlement, in an abundance of caution, the Debtor

seeks entry of an order, substantially in the form attached hereto as Exhibit A, approving this

Motion as to the Debtor and authorizing the Debtor to take any actions necessary to effectuate and

carry out the proposed compromise and settlement, according to the terms set forth in the

Agreement.

                             BACKGROUND AND TERMS OF SETTLMENT

          8.         Turning Leaf has asserted a tort claim against the Debtor and Nexstar in connection

with a broadcast on the WHBF and KLJB stations on September 19, 2019 (the “Tort Claim”). The

Debtor and Nexstar deny all liability for the Tort Claim.

          9.         The parties agreed to settle the dispute. The Settlement Agreement provides for a

cash payment paid solely by Nexstar to Turning Leaf. No estate funds are being used to fund any

portion of this payment. In exchange, Turning Leaf is releasing the Debtor and Nexstar from all

claims arising out of or related to the Tort Claim. No mutual release is required from the Debtor or

Nexstar in favor of Turning Leaf, and none is being given.

          10.        The Debtor respectfully submits that, under the circumstances and the terms of the

Agreement, that the Court should approve the Debtor’s entry into the Settlement Agreement.

                                      BASIS FOR RELIEF REQUESTED

           Pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019(a), this

Court may approve the settlement reached by the parties. “One of the goals of Congress in

fashioning the Bankruptcy Code was to encourage parties in a distressed situation to work out a

deal among themselves.” In re Mirant Corp., 334 B.R. 800, 811 (Bankr. N.D. Tex. 2005).



2
    Due to the confidential nature of the Agreement, it is separately being filed under seal.

                                                             3
4812-6130-9123.1
          Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 4 of 7




                   Bankruptcy Rule 9019(a), the legal basis for the relief requested in the Motion,

provides that “[o]n motion by the trustee and after notice and a hearing, the court may approve a

compromise or settlement.” FED. R. BANKR. P. 9019(a). This Bankruptcy Rule empowers a

bankruptcy court to approve compromises and settlements if they are “fair and equitable and in

the best interest of the estate.” Official Comm. of Unsecured Creditors v. Cajun Elec. Power Coop,

Inc. (In re Cajun Elec. Power Coop., Inc.), 119 F.3d 349, 355 (5th Cir. 1997); Conn. Gen. Life Ins.

Co. v. United Co. Fin. Corp. (In re Foster Mortg. Corp.), 68 F. 3d 914, 917 (5th Cir. 1995).

Further, “[a]pproval of a settlement agreement is a matter within the sound discretion of the

bankruptcy court.” See United States v. AWECO, Inc. (In re AWECO, Inc.), 725 F.2d 293, 297

(5th Cir. 1984), cert. denied, 469 U.S. 880 (1984).

                   The merits of a proposed compromise are judged under the criteria set forth in

Protective Committee for Independent Stockholders v. Anderson, 390 U.S. 414 (1968). Anderson

requires that a compromise be “fair and equitable.” Anderson, 390 U.S. at 424; AWECO, 725 F.2d

at 298. The terms “fair and equitable” mean that: (i) senior interests are entitled to full priority

over junior interests; and (ii) the compromise is reasonable in relation to the likely rewards of

litigation. Cajun Elec., 119 F.3d at 355-56. In determining whether a proposed compromise is

fair and equitable, a court should consider the following factors: (a) “the probabilities of ultimate

success should the claim be litigated”; (b) “the complexity, expense, and likely duration” of

litigating the claim; (c) “the possible difficulties of collecting on any judgment” rendered from

such litigation; and (d) “all other factors relevant to a full and fair assessment of the wisdom of the

proposed compromise.” Anderson, 390 U.S. at 424; Rivercity v. Herpel (In re Jackson Brewing

Co.), 624 F.2d 599, 602 (5th Cir. 1980); In re Moore, 608 F.3d 253, 263 (5th Cir. 2010). Such

“other factors” to be considered include “the paramount interest of creditors with proper deference



                                                   4
4812-6130-9123.1
          Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 5 of 7




to their reasonable views” and “the extent to which the settlement is truly the product of arms-

length bargaining, and not of fraud or collusion.” Foster Mortg. Corp., 68 F.3d at 917-18.

         The Debtor believes that the prongs of the 9019 test, to the extent applicable here, are

satisfied and that the settlement is in the best interest of creditors. The dispute has been settled

with no liability for and no payment by the estate (with the full amount of the settlement funded

by Nexstar). Further, the Agreement includes a release by Turning Leaf in favor of the Debtor and

Nexstar of all claims arising out of the dispute with no mutual release from the Debtor or Nexstar.

         Thus, the Debtor respectfully submits that the Agreement is in the best interests of its estate

and creditors. Accordingly, the Debtor requests that the Court approve this Motion and authorize

the Debtor’s entry into the settlement outlined herein and set forth more fully in the Agreement.

                                               NOTICE

         The Debtor will provide notice of this Motion to (a) the Office of the United States Trustee

for the Southern District of Texas; (b) counsel to Mission Broadcasting, Inc. as administrative

agent under the Debtor’s credit agreement; and (c) all parties who have requested notice pursuant

to Bankruptcy Rule 2002. The Debtor submits that no other or further notice is required.

         No previous request for the relief sought herein has been made to this Court or any other

court.

         WHEREFORE, the Debtor respectfully requests that the Court: (a) enter an order,

substantially in the form attached hereto as Exhibit A, approving the proposed Agreement; (b)

authorizing the Debtor to take any actions necessary to effectuate and carry out the terms of the

Agreement; and (c) granting such other and further relief as may be just and proper.




                                                   5
4812-6130-9123.1
          Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 6 of 7




         Respectfully submitted this 23rd day of July, 2020.

                                              GRAY REED & McGRAW LLP

                                              By: /s/ Jason S. Brookner
                                                  Jason S. Brookner
                                                  Texas Bar No. 24033684
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100
                                              Email:      jbrookner@grayreed.com

                                              -and

                                                  Lydia R. Webb
                                                  Texas Bar No. 24083758
                                              1601 Elm Street, Suite 4600
                                              Dallas, Texas 75201
                                              Telephone: (214) 954-4135
                                              Facsimile: (214) 953-1332
                                              Email: lwebb@grayreed.com

                                              -and


                                              David B. Golubchik (pro hac vice)
                                              Eve H. Karasik (pro hac vice)
                                              LEVENE NEALE BENDER YOO
                                              & BRILL L.L.P.
                                              10250 Constellation Boulevard, Suite 1700
                                              Los Angeles, CA 90067
                                              Telephone: (310) 229-1234
                                              Facsimile: (310) 229-1244
                                              Email: dbg@lnbyb.com
                                                     ehk@lnbyb.com

                                              COUNSEL TO THE DEBTOR




                                                 6
4812-6130-9123.1
          Case 19-36743 Document 311 Filed in TXSB on 07/23/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 23rd day of July, 2020, he caused a true and
correct copy of the foregoing pleading to be served via CM/ECF on all parties who have subscribed
for electronic notice in this case, and via electronic mail to Nexstar and Turning Leaf.

Via Email
Stephen T. Fieweger
Stephen T. Fieweger, P.C.
5157 Utica Ridge Road
Davenport, IA 52807
(563) 424-1982
Email: sfieweger@fiewegerlaw.com

Via Email
David Flugman
Selendy & Gay, PLLC
1290 Ave of the Americas
New York, NY 10104
(212) 390-9000
Email: dflugman@selendygay.com

Via Email
Jennifer M. Selendy
Selendy & Gay, PLLC
1290 Aveof the Americas
17th Fl
New York, NY 10104
(212) 390-9000
Email: jselendy@selendygay.com

Via Email
Jessica E. Underwood
Selendy & Gay, PLLC
1290 Ave of the Americas
New York, NY 10104
212-390-9000
Email: junderwood@selendygay.com



                                             /s/ Jason S. Brookner
                                             Jason S. Brookner




                                               7
4812-6130-9123.1
